Citation Nr: 9935593	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a cervical spine disability.

2.  Entitlement to service connection for a thoracic or 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1983 to 
January 1988 and from January 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a sprain of the cervical spine with disc herniation at C5-6 
and assigned a 10 percent disability evaluation.  That rating 
decision also denied entitlement to service connection for a 
thoracic or lumbar spine disability.

As regards the April 1996 rating decision, the Board notes 
that the veteran also initiated appeals as to denials of 
claims for entitlement to service connection for an anal 
fissure and for pruritus ani.  Subsequently, in his 
substantive appeal dated in April 1998, the veteran clearly 
indicated that he wished to withdraw the claims for service 
connection for an anal fissure and pruritus ani.  Based on 
the above, the Board finds that the issues of service 
connection for an anal fissure and for pruritus ani have been 
withdrawn from this appeal, and they will not be addressed in 
this decision.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2. The appellant has been diagnosed with a cervical sprain 
and focal disc herniation, C5-C6, with normal range of 
motion.  He complains of pain and stiffness in the neck 
and in the upper shoulder areas.  No findings of recurring 
attacks have been made.

3. There is no evidence of record indicating that the 
appellant suffers from a current thoracic or lumbar 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a cervical spine 
disability in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (1999).

2.  The claim of entitlement to service connection for a 
thoracic or lumbar spine disability is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Cervical spine disability

As a preliminary matter, the Board finds that the appellant's 
cervical spine claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (1999).

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for a cervical spine disability.  In such a case, the Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) ("Court") has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, however, the Board finds that the preponderance of the 
evidence of record during the appeal period is against 
separate disability ratings in excess of 10 percent for the 
appellant's cervical spine disorder.

The evidence of record reveals that the veteran was involved 
in a motor vehicle accident in April 1996 and sustained an 
injury to the neck.  Shortly after the accident, in April 
1996, a private physician, Dr. R. Trapana, noted that the 
appellant had tenderness in the right paracervical region 
with mild spasm.  He had C5-6 interspinal ligament 
tenderness, but no tenderness in the left paracervical area.  
X-rays of the cervical spine revealed intact disc spaces and 
patent foramina.  The joints of Luschka were within normal 
limits.

Dr. Trapana found range of motion was slightly affected.  
Flexion lacked 8 degrees, extension lacked 10 degrees, and 
right lateral bending lacked 5 to 7 degrees.  Right lateral 
bending was normal, and the veteran's reflex, motor and 
sensory systems to the upper extremities were intact.  In 
addition, no spasms were present.  Follow-up private 
treatment records noted his range of motion initially 
worsened but then improved.

Conservative intervention was suggested after several months 
based on the veteran's improvement and lack of neurological 
problems.  A June 1996 magnetic resonance imaging (MRI) 
revealed a focal herniated disc at the C5-C6 level.  Nerve 
conduction studies revealed some abnormalities suggestive of 
left cervical radiculopathy.  In July 1996, Dr. Trapana 
recommended that the veteran commence his normal activities 
of daily living and use a transcutaneous electrical nerve 
stimulation (TENS) unit in the event his symptoms 
exacerbated.

More recently, an April 1997 VA examination revealed that the 
appellant's primary complaints were of pain and stiffness in 
the neck and in the upper shoulder areas.  The appellant had 
no problems in his upper extremities other than his reports 
of occasional numbness in his left fifth finger.  The 
appellant had no reflex, sensory or motor defects.  There 
were no weaknesses, and there was a negative compression 
test.  The appellant was able to flex to 60 degrees and 
extend to 40 degrees; he had left and right rotation of 85 
degrees of the cervical spine.  There was no atrophy or spasm 
in the paracervical musculature, nor was there swelling or 
deformity.  Diagnosis was cervical sprain and focal disc 
herniation, C5-C6.

The Board has also reviewed VA outpatient treatment records 
dated from October 1996 to March 1998.  These records show 
that the veteran complained of pain and stiffness in the 
neck.  An October 1997 record noted pain "on & off" in the 
cervical spine area.

Diagnostic Code 5293, which the RO applied in rating the 
appellant's disability, provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is properly rated 
under Diagnostic Code 5293, and is properly assigned a 10 
percent evaluation.  He did not exhibit recurring attacks of 
moderate intervertebral disc syndrome, which are required for 
a 20 percent rating under Diagnostic Code 5293.

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath, supra.  In 
particular, the Board has given consideration to evaluating 
this disability under other Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the 
instant case, the Board finds that Diagnostic Code 5293 is 
the most appropriate schedular criteria for the evaluation of 
the veteran's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
ankylosis of the cervical spine that has been related to the 
veteran's service-connected disorder, his disability is not 
entitled to a higher rating pursuant to Diagnostic Code 5287.  
Moreover, higher ratings (above 10 percent) are not in order 
pursuant to the other schedular criteria as there is no 
medical evidence whatsoever showing that his cervical spine 
disorder involves residuals of a fractured vertebra 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, either in a favorable or unfavorable angle 
(Diagnostic Code 5286); or favorable or unfavorable ankylosis 
of the cervical spine (Diagnostic Code 5287). 

In addition, there is no medical evidence which shows that 
the veteran has had moderate limitation of motion of the 
cervical spine since his separation from service.  Under 
Diagnostic Code 5290, slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  A moderate 
limitation of motion warrants a 20 percent evaluation, and a 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  The Board 
finds that based on the medical findings concerning range of 
motion, noted above, a higher rating under Diagnostic Code 
5290 is not warranted.

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's cervical spine disorder may be in order on three 
independent bases:  (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

The appellant's complaints of pain in his cervical spine do 
not warrant an increased rating above the now assigned 10 
percent schedular level under 38 C.F.R. §§ 4.40 and 4.45 
because a preponderance of the medical evidence does not 
substantiate "additional" range-of-motion loss in the 
cervical spine due to pain on use or during flare-ups, or due 
to weakened movement, excess fatigability, or incoordination.  
Recent treatment records indicate that the veteran's pain is 
occasional, and the VA examination report found essentially 
normal range of motion in the neck.  While the veteran has 
complained of pain in the cervical region of the spine, the 
Board finds that an increased rating based on pain is not 
warranted.  Moreover, the balance of the medical evidence in 
this case is negative for findings showing weakness or 
incoordination associated with the appellant's cervical spine 
disorder.  Accordingly, the Board finds that a preponderance 
of the evidence is against a finding of "additional 
functional loss" in the appellant's cervical spine based on 
pain.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

For the reasons discussed above, the Board concludes that the 
currently assigned 10 percent rating for the appellant's 
cervical spine disability adequately reflects the level of 
impairment pursuant to the schedular criteria from his 
separation from service to the present time.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  However, there is no reasonable 
doubt as to the degree of the appellant's disability in this 
case.

2.  Thoracic/lumbar spine disability

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative medical issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
that a claim is "plausible" or "possible" is generally 
required for the claim to be well grounded.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

While the veteran asserts that he has a thoracic and lumbar 
spine disability as a result of his April 1996 accident, the 
medical evidence does not reveal that the veteran currently 
has a thoracic or lumbar spine disability.  In his April 1996 
examination with Dr. R. Trapana, there was tenderness in the 
thoracic area; however, physical examination of the lumbar 
spine was unremarkable.  During his April 1997 VA examination 
the appellant denied any low back discomfort.  Also, VA 
outpatient reports dated from October 1996 to March 1998 do 
not reveal the existence of a current thoracic or lumbar 
spine disability.  An April 1997 progress report states that 
the appellant had no complaints other than those related to 
pain in the neck.  Thus, there is no diagnosis of a thoracic 
or lumbar spine disability of record.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a thoracic or lumbar spine 
disability well grounded.  Caluza, 7 Vet. App. at 498.  The 
appellant has failed to demonstrate one of the elements 
required to establish well groundedness - that he currently 
suffers from a thoracic or lumbar spine disability.  

The Board has considered the appellant's contentions on 
appeal that he suffers from a thoracic/lumbar spine 
disability; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a current medical diagnosis.  
Further, in documents provided from the RO the veteran has 
been advised of the type of information he needed to submit 
to well ground the claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for a thoracic or lumbar spine disability 
as not well grounded.



ORDER

A claim for entitlement to a rating in excess of 10 percent 
for a cervical spine disorder is denied.

Entitlement to service connection for a thoracic or lumbar 
spine disability is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

